Citation Nr: 1542297	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  15-13 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ankle disorder.

2.  Entitlement to service connection for a pulmonary disorder due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had active military service from July 1951 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is warranted for further development prior to final adjudication of the Veteran's claims.

Although the Veteran has only reported VA treatment at the Bay Pines, Florida VA Medical Center, those treatment records show that he had been treated at the Lake City VA for his respiratory problems prior to seeking treatment at Bay Pines.  Those records have not been associated with the Veteran's claims file and clearly are relevant to the present claims before the Board.  Thus remand is warranted to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Furthermore, to ensure a full medical record is available, the Veteran should be asked if he has received any private medical treatment for his respiratory and left ankle disorders and, if so, to either provide those records or provide a release for VA to obtain them.

In addition, the Board finds that further efforts should be undertaken to corroborate the Veteran's claimed in-service injury of the left ankle.  The Veteran has related his current left ankle problems to an injury sustained in service in 1953 when a supply container that was being transferred from a supply ship to his ship fell on him causing a sprained ankle.  He has related that he was taken ashore to the U.S. Navy base in Sasebo, Japan, and received treatment for his injuries at the medical clinic there and, upon returning to his ship, at sick bay.  The Veteran's service treatment records are not available, and the RO determined that further efforts to search for them would be futile.  

The Board finds, however, that further efforts should be undertaken to locate alternative documentary evidence that may corroborate the Veteran's reported injury.  The incident as described by the Veteran sounds like a serious enough accident that there may be a notation of it in the ship's logs.  The Veteran has reported that he was aboard the USS Diachenko (APD-123) at the time of the injury.  His service personnel records show he was aboard the Diachenko from October 2, 1953 to April 19, 1954.  Thus, the Veteran's report in his September 2011 statement that the injury happened in late 1953 appears to be the more accurate timeframe than his earlier estimation that it happened in early 1953.  This is further supported by the September 2013 statement of the Veteran's friend who indicated he saw the Veteran in early January 1954 and the Veteran was limping from a sprain after being hit by a metal box while on a working party in an LCM boat.  On remand, the deck logs of the USS Diachenko (APD-123) should be obtained for the period of October to December of 1953 and reviewed for any comments regarding the incident described by the Veteran and/or for injuries during that timeframe that may be consistent with the Veteran's reported injury.

Moreover, as the Veteran reported being treated at the medical facility at the U.S. naval base in Sasebo, Japan, efforts should be undertaken on remand to obtain any available records from that facility.  

Finally, the Board finds that the Veteran should have been afforded a VA examination relating to his left ankle disorder with appropriate medical opinions obtained.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has related, in detail, the incident surrounding the injury he states he sustained to the left ankle in service.  The Veteran is competent to report what he experienced in service.  See McLendon, 20 Vet. App. at 83-84.  He is also competent to report what symptoms he has had since the injury.  Id.  Furthermore, VA treatment records contain complaints of left ankle pain with findings of mild crepitus on range of motion.  See April 6, 2011 PC H&PE ANNUAL note.  The Board finds that the Veteran's statements and the available VA treatment records are sufficient to meet the above McClendon elements to trigger VA's duty to obtain a medical examination and/or opinion.  The record, however, neither provides a definitive diagnosis nor a medical nexus opinion with a complete rationale.  Thus, remand for a VA examination is warranted.

The Veteran is hereby advised that it is the responsibility of claimants to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The duty to assist is a two-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Failure to assist VA in developing his claims, e.g., failing to identify private treatment records or failing to appear for examination, may negatively impact outcome of his claims.  It is ultimately the claimant's responsibility to ensure that all requested records that are not in the possession of a Federal department or agency are received. 

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the Veteran's claims file his treatment records from the Lake City, Florida, VA Medical Center.

2.  Contact the Veteran and ask him to identify all private medical care providers who have treated him for his respiratory/pulmonary disorder(s) and his left ankle disorder and to complete a release form for each private provider authorizing VA to obtain the treatment records of the identified private provider(s).  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit the private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

3.  Contact the National Personnel Records Center, or any other appropriate agency, and request a search for the following documents:

a)  The deck logs of the USS Diachenko (APD-123) for the period of October to December of 1953.

b)  Clinical records, if any, from the medical facility at the U.S. navy base in Sasebo, Japan, for the period of October to December of 1953 showing treatment of the Veteran for an injury to the left lower extremity.

4.  After all additional development has been completed and any additional records obtained are associated with the claims file, schedule the Veteran for a VA joints examination to determine the nature and etiology of the claimed left ankle disorder.  The claims file should be available for the examiner to review.  The examiner should be advised that the Veteran's service treatment records are not available for review and a negative opinion based solely on the lack of service treatment records is not adequate for VA purposes.

After reviewing the claims file and examining the Veteran, the examiner should identify all current disorders present involving the Veteran's left ankle.  If a current disorder is identified, then the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is related to any disease or injury incurred during service.  The examiner should specifically address whether any current left ankle disorder is related to the injury he has described in his multiple statements to VA in support of his claim for service connection.  The examiner should consider the Veteran's self-reported history of in-service injury, as well as any service records that may corroborate it.  In rendering an opinion, the examiner should also address the Veteran's statements as to the onset of symptoms and a continuity of symptoms, if any.  

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After ensuring all additional development has been completed and that the VA examination is adequate, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




